Citation Nr: 1412037	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  99-13 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In December 2001, the Board denied the Veteran's claim of service connection for PTSD.  In January 2003, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case to the Board for further adjudication.  The Secretary appealed the decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In April 2004, the Federal Circuit granted the Secretary's motion to vacate the Court's January 2003 order and remanded the matter to the Court for further proceedings.  In July 2004, the Court vacated the Board's decision of December 2001 and remanded the case for further adjudication.  In October 2008 and in March 2010, the Board remanded the case for further development.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In the instant case, the record shows that the appellant has also been diagnosed with MDD.  Thus, the Board has re-characterized the issue on appeal as to include psychiatric disorders other than PTSD, such as MDD, and we have bifurcated the issue because of the different legal standards that apply.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are duplicative of the evidence in the paper file. 



FINDINGS OF FACT

1. The Veteran's PTSD diagnosis was not based on any claimed stressor or fear of hostile military or terrorist activity, the Veteran did not engage in combat with the enemy, and there is no credible supporting evidence of the Veteran's alleged in-service stressor.

2. An acquired psychiatric disorder other than PTSD, to include MDD, did not manifest in service or for many years thereafter, and is otherwise unrelated to service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2013).

2. An acquired psychiatric disorder other than PTSD, to include MDD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in multiple supplemental statements of the case (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  The RO provided a VCAA-compliant letter to the Veteran in November 2009 as a result of the October 2008 Board remand directive.

The November 2009 letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.

We note that in October 2008, the Board remanded the matter to instruct the RO to provide proper VCAA notice and readjudicate the matter based upon recently submitted evidence.  The November 2009 letter and the December 2009 SSOC fulfilled the remand directives.  Furthermore, in March 2010, this matter was again remanded by the Board to obtain unit records for the 545th Ordinance Company 15th Ordinance Battalion for the verification of the Veteran's account of the suicide of a fellow servicemember in October, November 1965 or spring of 1965.  Also, the RO was directed to obtain any hospital records documenting a suicide from the base hospital at Muster Bei Dieberg, Germany, for the time period between October and November 1965, or early spring 1965.  For the following reasons, we find that there was substantial compliance with the remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

We note that even prior to the March 2010 remand, significant efforts were made to attempt to verify the Veteran's stressor, which is key to his PTSD claim.  In a PTSD questionnaire of October 1998, he reported that in late 1965 to 1966 he heard a gunshot and that when he went into a fellow serviceman's room, he found his dead body with blood and pieces of him on the wall.  He reported he was ordered to guard the body until the proper authorities arrived at the scene. 

At a personal hearing before a hearing officer at the RO in June 2000, the appellant testified that during his service in Germany, a fellow service member committed suicide by shooting himself in the chest. He testified that upon hearing the gunshot, he immediately went into the fellow soldier's room where the soldier was white and shaking. 

Based on the Veteran's statements, in July 2000, the RO requested verification of his claimed in-service stressor from the United States Armed Services Center for Research of Unit Records (USASCRUR).  The RO provided the appellant's description of the alleged event, as well as the dates in which the event might have occurred, to include October or November 1965 and in the spring of 1965.  The RO also provided information pertaining to the fellow serviceman who allegedly committed suicide, to include his assignment to the 545th Ordinance Company, 15th Battalion, at Munster Bei Dieberg, Germany.  Later that month, USASCRUR advised that records concerning the suicide of a soldier in 1965 in Germany might be maintained by the United States Army Crime Records Center. 

The United States Army Criminal Investigation Command Center, in a response received in November 2000, reported that records on file at that facility were indexed by personal identifiers, such as names, social security numbers, dates, and places of birth.  The letter states that the request did not contain sufficient information with which to conduct a proper search, specifically, a name or social security number of the soldier who had allegedly committed suicide. 

A deferred rating decision sheet of January 2000 notes that the RO deferred a decision pending evidence.  The RO noted that the appellant's unit records should be requested from December 1964 to June 1966. 

In March 2001, the RO sent another request to the United States Army Crimes Record Center.  In the request, the RO provided the time frame - October, November 1965 or early spring of 1965, the location, Muster Bei Deiberg, Germany, and the company the soldier was assigned to - the 545th Ordinance Company, 15th Ordinance Battalion.  A response received in April 2001, states that no records for the information provided were available.

As noted above, the Veteran has alleged as stressor the suicide of a fellow servicemember.  The RO has attempted to corroborate his claimed stressor.  However, responses from the USASCRUR and the US Army Crime Records Center have noted that due to the limited information, records have not been able to be located. 

The Board noted that in January 2000, the RO deferred a decision on the claim and noted that unit records should be obtained.  However, a review of the record shows that the unit records were not requested, obtained, or searched.  It is possible that the unit records document the alleged suicide.  Therefore, the Board remanded the matter in March 2010, see supra.  

Moreover, it is possible that the base hospital records show and document that a suicide occurred during the time frame referenced by the appellant.  Therefore, the Board requested hospital records in order to determine if there were any documented suicides between October and November 1965, or early spring of 1965.

The Veteran was notified in January 2011 of what kind of development was being undertaken and he was given a 30-day window to assist in producing documents to assist his case.  In March 2013, the Veteran was sent a 10-day letter notifying him that the service department does not have Unit records for the 545th Ordinance, company 15, Ammo Battalion 7A for 1965.  Also, they did not have the Germany hospital base clinical records for the period of October 1965 to November 1965.  

In March 2013, VA issued a formal finding memorandum regarding the unavailability of Unit Records and Germany Hospital Base Clinic records for the specified period.  Evidence of the written efforts to obtain the records have been associated with the file and it was indicated that all efforts to obtain the necessary service information have been exhausted and that further attempts would be futile; these records are unavailable.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim of service connection for PTSD and for an acquired psychiatric disorder.  All available service personnel records and post-service private and VA treatment records were obtained.  We acknowledge the Veteran's argument through his representative (see February 2013 brief) that the RO seemingly just searched for a suicide during the identified time period, as opposed to murders or accidents.  We find this argument to be unpersuasive.  As documented, the RO has conducted a thorough search for the Unit Records and records from the Germany Hospital for the specified time frame.  We also note that deaths of soldiers in a noncombat situation are generally documented in the records and there is no such documentation of any death of a soldier, whether it was by murder, accident, or suicide.  The RO's search was not deficient in that respect.  

The Veteran was given the opportunity to present for a Board hearing in November 2001 before the undersigned.  However, we note that the Veteran did not show nor did he request to reschedule the hearing.  He previously testified before a RO hearing officer in June 2000.

We also observe that the Veteran was afforded a VA examination in 1998 with respect to his PTSD claim, which indicated a diagnosis of PTSD and MDD; we note that a nexus opinion was not provided that that time.  However, another VA examination or medical opinion does not need to be obtained at this juncture.  A positive medical opinion is already included in the file, and as will be discussed infra, the decision in this case turns on an issue of evidence corroboration of an event in service.  Thus, even obtaining another VA examination or opinion would be futile in correcting an existing defect which prevents the Veteran from attaining service connection for these claims.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran retained private counsel and they were an active participant in the claims process by providing evidence and argument throughout the appeal process.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Principles and Regulations of Service Connection

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  His service personnel records, to include his DD Form 214, do not indicate that the Veteran engaged in combat (e.g., no combat awards or decorations).  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  PTSD and MDD are not one of these explicitly recognized "chronic" diseases.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

A veteran must present credible supporting evidence establishing the occurrence of a recognizable stressor during service.  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d) ; Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b) ).

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

PTSD

In the present case, the Board finds that the weight of the probative evidence is against the claim of service connection for PTSD, for the reasons set out below.

The Veteran contends that he has a diagnosis of PTSD that is based upon a stressful event in service.  Specifically, the Veteran reported that in late 1965 to 1966 he heard a gunshot and that when he went into a fellow serviceman's room, he found his dead body with blood and pieces of him on the wall.  He reported he was ordered to guard the body until the proper authorities arrived at the scene.

At the outset, the Board notes that the Veteran did not have a PTSD diagnosis in service.  Service treatment records, to include the entrance and separation examinations, show that the Veteran did not have complaints, symptoms, or a diagnosis of PTSD in service.  Although he reported that he was in "poor" health upon pre-induction in 1964, with frequent or terrifying nightmares, no psychiatric disorder was found upon examination, and he was cleared for induction.  Also, upon separation, the Veteran's psychiatric evaluation was normal and he did not complain of nightmares, trouble sleeping, depression or nervous trouble.  Thus, PTSD was not shown in service or upon separation.

The Veteran was diagnosed with PTSD post-service by way of the October 1998 VA examination.  This diagnosis took into consideration the Veteran's alleged stressor.  The October 2001 letter from Dr. G.B. indicates that the Veteran's PTSD started in 1965 when he was in service based upon the Veteran's alleged stressor of having witnessed the aftermath of a shot soldier, whose body he had to guard.  

Although the October 2001 letter indicates that the Veteran has continuously received psychiatric treatment for his PTSD and other psychiatric disorders since service, such treatment and diagnosis of PTSD was based upon an uncorroborated stressor.  As will be discussed infra, the crux of the matter here turns on the lack of finding that a "credible and supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).

As aforementioned, the Veteran has been shown to be a non-combat Veteran as there is no evidence that the Veteran actually engaged in combat with the enemy.  In fact, the Veteran's service personnel records confirm this fact.  Thus, as a non-combat Veteran, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain credible supporting evidence rather than verified or corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  To this end, VA was not able find supporting evidence of the Veteran's alleged stressor, and a formal finding was issued to this effect after thorough efforts were undertaken.  See supra, VA's Duties to Notify and Assist.  Thus, without a credible, verified stressor in this case, the Veteran fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

The medical and lay evidence of record show that the Veteran has a PTSD diagnosis based upon his alleged stressor which he has relayed to medical professionals in the course of seeking psychiatric treatment.  However, every single PTSD diagnosis made of record has been based on a stressor lacking credible supporting evidence.  As the Board finds the Veteran's reported stressors to lack credible supporting evidence, the Board finds all of the diagnoses of PTSD to lack probative weight.  It follows that any medical opinion based upon a noncredible stressor is equally not credible, and therefore carries no probative value.  Thus, the record does not contain a PTSD diagnosis that is based upon credible supporting evidence.  See 38 C.F.R. § 3.304(f).  Without credible supporting evidence, the Veteran's claim for service connection fails.

Moreover, the Board finds that the Veteran has not been a reliable historian.  When he initially filed his claim for PTSD in 1998 and when undergoing the VA examination in October 1998, the Veteran indicated that a close friend died and that he had to witness the aftermath of the suicide.  However, the Veteran was unable to provide any specifics with respect to the deceased soldier's identify, to include his name.  As time progresses, the Veteran no longer alleges that it was a close friend who died.  More significant is the fact that the Veteran does not mention his PTSD symptomatology (other than depressed mood) in connection with medical examinations for SSA disability benefits.  We note that none of these factors alone are enough to find the Veteran's stressor not credible; however, they impact the Veteran's credibility, in general.

In support of his argument, the Board has carefully considered the lay statements from the Veteran's spouse and fellow service people who have testified to their knowledge of the claimed event in service.  As these statements do not sufficiently lend supporting evidence to the fact that a soldier had actually died (either by suicide or murder) during the relevant time period of service in Germany, such lay statements cannot be considered credible supporting evidence that the alleged stressor occurred.  These statements still do not produce credible supporting evidence that the death of the soldier in Germany had in fact occurred.  Whether the death was by suicide or a murder is irrelevant here.  In this case, the Board finds that evidence indicating that a soldier was shot or killed at the specified location/time period is important.  

As previously indicated, VA has conducted a thorough search to this end, and the efforts and result of the search have been documented.  The Board concludes that no further efforts to attempt verification through official sources would be fruitful.  We recognize the arguments advanced by the Veteran's representative essentially claiming that the VA's search was inadequate; however, as pointed out earlier, VA has followed the proper protocol outlined in their regulatory duty to assist (38 C.F.R. § 3.159) and has issued a formal finding of unavailability detailing its search efforts.  To the extent that the Veteran believes that the protocol was inadequate, we note that the Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Here, as the evidence shows, multiple attempts have been made to search for relevant records involving the death of a soldier, and to date, none has been found, and the Veteran and his representative did not submit evidence to this effect.

In essence, the Veteran's stressors are based on uncorroborated history and they could not be verified through official sources.  As noted above, the Veteran's own statements are not sufficient to verify a non-combat stressor.  Furthermore, none of the other informants actually saw the stressor or result of the stressor event.  Rather, they simply relayed what they heard.  Their observations were not based upon personal knowledge of a soldier's death.  In sum, there is no credible evidence that the stressor occurred.  

With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is inapplicable.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).

Major Depressive Disorder

As the record shows, the Veteran has a post-service diagnosis of MDD.  See October 1998 VA Examination.  He avers that his MDD is related to service.  Specifically, the same stressful event alleged to have caused his PTSD (guarding the dead body of a soldier) also caused his MDD.  

The Board notes that service treatment records, to include the entrance and separation examinations, show that the Veteran did not have complaints, symptoms, or diagnoses of a psychiatric disorder, to include MDD, in service.  Although he reported that he was in "poor" health upon pre-induction in 1964, with frequent or terrifying nightmares, no psychiatric disorder was found upon examination, and he was cleared for induction.  Also, upon separation, the Veteran's psychiatric evaluation was normal and he did not complain of nightmares, trouble sleeping, depression or nervous trouble.  Thus, no evidence of a psychiatric disorder in service is shown by the record.

The Board also reviewed the Veteran's SSA records which, again, did not mention the alleged stressor that would have given rise to any psychiatric disorder.  Although a depressed mood was noted in the SSA medical records, no medical professional has relayed a psychiatric disorder to any event in service.  The SSA determination form indicates a primary diagnosis of "mental retardation."  

Unlike PTSD, to warrant service connection for a psychiatric disorder, to include MDD, credible supporting evidence is not required; rather, credible evidence that the alleged in-service incident occurred is necessary.  

With respect to this issue, the Board has carefully considered all of the lay statements of record, to include the Veteran's lay statements and the statements from lay informants alleging the occurrence of the soldier's death in service.  The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  

To the extent that the Veteran is competent to so state that he has a psychiatric disability related to an event in service, the Board finds that his statements are not credible, especially in light of the fact that he is attempting to link his MDD to an uncorroborated event unsupported by the probative evidence of record.  As previously mentioned, the record contains conflicting testimony as to the solider that died - it was initially a "close friend" but the Veteran was unable to provide any specifics with respect to the deceased soldier's identify, to include his name.  Additionally, the Veteran does not mention his depression symptomatology (due to an event in service) in connection with medical examinations for SSA disability benefits.  We note that none of these factors alone are enough to find the Veteran's statements as to an in-service event not credible; however, they still impact the Veteran's credibility, in general.  Regardless, the Board must compare the lay evidence of record to the report of the Department of Defense and VA, whose searches have yielded no evidence of a deceased solider.  We find the negative response of the Agencies involved in the records search to be more probative than the lay statements of record.  

Similarly, to the extent that the Veteran is also relying on the medical opinion of treating physicians who have evaluated him for his psychiatric disorders, any such opinion linking the Veteran's psychiatric disorder to service based upon evidence which the Board finds is not credible, renders the diagnosis upon which the statements were relied upon, also to be not credible.  Neither medical professional nor the Veteran has attempted to link his psychiatric disorder to any other event in service other than the one reported above (death of soldier).  Thus, no probative evidence exists on this record that links any psychiatric disorder, to include MDD, to an event in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a psychiatric disorder other than PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, to include MDD, is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


